Exhibit 10.2
WEATHERFORD INTERNATIONAL LTD.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective January 1, 2010)
     1. Establishment and Purpose of Plan. Weatherford International Ltd.
establishes the Weatherford International Ltd. Supplemental Executive Retirement
Plan (the “Plan”) effective as of January 1, 2010, in recognition of the
valuable services heretofore performed for it by Eligible Employees and to
encourage their continued employment.
     2. Definition of Terms. The following words and phrases when used herein,
unless the context clearly requires otherwise, shall have the following
respective meanings:
          (a) Beneficiary: The person or persons who may become entitled to a
benefit hereunder in the case of a Participant’s death in accordance with the
Designation of Beneficiary Form last received by the Company or Subsidiary from
the Participant prior to his or her death.
          (b) Board: The Board of Directors of the Company.
          (c) Cause: Shall mean:
               (i) the willful and continued failure of the Participant to
substantially perform the Participant’s duties with the Company or a Subsidiary
(other than any such failure resulting from incapacity due to physical or mental
illness or anticipated failure after the issuance of a notice of termination for
Good Reason by the Participant), after a written demand for substantial
performance is delivered to the Participant by the Board which specifically
identifies the manner in which the Participant has not substantially performed
the Participant’s duties, or
               (ii) the willful engaging by the Participant in illegal conduct
or gross misconduct which is materially and demonstrably injurious to the
Company or a Subsidiary.
               No act, or failure to act, on the part of the Participant shall
be considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or a Subsidiary. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the CEO or of a more senior
officer of the Company or based upon the advice of counsel for the Company
(which may be the General Counsel or other counsel employed by the Company or
its subsidiaries) shall be conclusively presumed to be done, or omitted to be
done, by the Participant in good faith and in the best interests of the Company
or a Subsidiary. The termination of employment of the Participant shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Participant, and the Participant is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Participant is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.
          (d) CEO: The Chief Executive Officer of the Company.
          (e) Change of Control: Shall be deemed to have occurred if any event
set forth in any one of the following paragraphs shall have occurred or is
pending:

 



--------------------------------------------------------------------------------



 



               (i) any Person is or becomes the Beneficial Owner (as defined in
Rule 13d-3 under the U.S. Securities Exchange Act of 1934, as amended from time
to time (“Exchange Act”)), directly or indirectly, of 20 percent or more of
either (A) the then outstanding common shares of the Company (the “Outstanding
Company Common Shares”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), excluding any Person
who becomes such a Beneficial Owner in connection with a transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) below;
               (ii) individuals, who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the Incumbent Board shall be considered as though such individual
was a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
               (iii) the consummation of a Corporate Transaction, unless,
following such Corporate Transaction or series of related Corporate
Transactions, as the case may be, (A) all of the individuals and entities
(which, for purposes of the Plan, shall include, without limitation, any
corporation, partnership, association, joint-stock company, limited liability
company, trust, unincorporated organization or other business entity) who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 66 2/3 percent
of, respectively, the then outstanding common shares and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or other governing body), as the case may be, of the
entity resulting from such Corporate Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s Assets either directly or through one or more
subsidiaries or entities) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Shares and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the entity resulting from such Corporate
Transaction or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Corporate Transaction and (C) at least two-thirds of the members of the
board of directors or other governing body of the entity resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
approval of such Corporate Transaction; or
               (iv) approval or adoption by the Board or the shareholders of the
Company of a plan or proposal which could result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
Company’s Assets or the dissolution of the Company.
          (f) Code: The U.S. Internal Revenue Code of 1986, as amended.
          (g) Company: Weatherford International Ltd., a Swiss joint-stock
corporation registered in Switzerland, canton of Zug, and its Successors (as
defined in Section 19).

2



--------------------------------------------------------------------------------



 



          (h) Company’s Assets: Assets (of any kind) owned by the Company,
including, without limitation, any securities of the Company’s Subsidiaries and
any of the assets owned by the Company’s Subsidiaries.
          (i) Compensation: The Participant’s highest annual base salary paid
for personal services rendered to the Company or a Subsidiary in the last
five-year period ending on the applicable date, and shall specifically exclude
all incentive compensation or bonuses paid or payable to such Participant.
However, for purposes of the Plan, for any Eligible Employee who was also a
participant in the ERP before February 6, 2008, Compensation shall mean the sum
of (i) the Participant’s highest annual base salary paid for personal services
rendered to the Company or a Subsidiary in the last five-year period ending on
the applicable date and increased for any amounts that the Eligible Employee
could have received in cash in lieu of deferrals made pursuant to a cash or
deferred arrangement or a cafeteria plan described in Section 125 of the Code,
plus (ii) the target bonus amount potentially payable to a Participant under the
Company’s management incentive plan for such year or, if greater, the highest
bonus (whether in cash or securities of the Company) earned by or paid or
granted to the Participant during any one of the last five calendar years ended
prior to the applicable date.
          (j) Corporate Transaction: A reorganization, merger, amalgamation,
scheme of arrangement, exchange offer, consolidation or similar transaction of
the Company or any of its subsidiaries or the sale, transfer or other
disposition of all or substantially all of the Company’s Assets.
          (k) Disability: The absence of the Participant from performance of the
participant’s duties with the Company on a substantial basis for 120 calendar
days as a result of incapacity due to mental or physical illness.
          (l) Early Retirement Date: The first day of the month coinciding with
or next following the date on which the Participant retires from employment by
the Company or a Subsidiary on or after attainment of age 55 and having at least
10 Years of Service.
          (m) Effective Date: January 1, 2010.
          (n) Eligible Employee: An individual who (i) is a member of a select
group of management of the Company or a Subsidiary and (ii) is selected for
participation in the Plan by the CEO.
          (o) Entity means any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.
          (p) ERISA means the U.S. Employee Retirement Income Security Act of
1974, as amended.
          (q) ERP means the Weatherford International Ltd. Nonqualified
Executive Retirement Plan, as amended and restated effective December 31, 2008.
          (r) Good Reason: The occurrence of any of the following:
               (i) the assignment to the Participant of any position, authority,
duties or responsibilities inconsistent with the Participant’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by any employment agreement between
the Company or any Subsidiary and the Participant or as in effect prior to the
assignment, or any other action by the Company or a Subsidiary which results in
a diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not

3



--------------------------------------------------------------------------------



 



taken in bad faith and which is remedied by the Company or a Subsidiary promptly
after receipt of notice thereof given by the Participant;
               (ii) any failure by the Company or a Subsidiary to comply with
any of the provisions of the Plan (including, without limitation, its
obligations under any employment agreements between the Company or any
Subsidiary and the Participant), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company or a Subsidiary promptly after receipt of notice thereof given by the
Participant;
               (iii) any failure by the Company or any Subsidiary to continue to
provide the Participant with benefits currently enjoyed by the Participant under
any of the Company’s compensation, bonus, retirement, pension, savings, life
insurance, medical, health and accident, or disability plans, or the taking of
any other action by the Company or a Subsidiary which would directly or
indirectly reduce any of such benefits or deprive the Participant of any fringe
benefits or perquisites currently enjoyed by the Participant;
               (iv) the Company’s or a Subsidiary’s requiring the Participant to
be based at any office or location other than as provided in by any employment
agreement between the Company or a Subsidiary and the Participant or the
Company’s or a Subsidiary’s requiring the Participant to travel to a
substantially greater extent than required immediately prior to the date hereof;
               (v) any purported termination by the Company or a Subsidiary of
the Participant’s employment (including, without limitation, any secondment of
the Participant to a Subsidiary without the Participant’s prior express
agreement in writing or as otherwise permitted under an employment agreement);
               (vi) any failure by the Company to comply with and satisfy
Section 17 of the Plan; or
               (vii) in connection with, as a result of or following a Change of
Control, the giving of notice to the Participant that his or her employment
agreement with the Company or any Subsidiary shall not be extended or renewed.
               In the event of a Change of Control or other Corporate
Transaction in which the Company’s common shares cease to be publicly traded,
following such Change of Control or other Corporate Transaction “Good Reason”
shall be deemed to exist upon the occurrence of any of the events listed in
clauses (i) — (vii) above and also in the event Participant is assigned to any
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities that are (A) not at or with the
publicly-traded ultimate parent company of the Successor to the Company or the
corporation or other entity surviving or resulting from such Corporate
Transaction or (B) inconsistent with the Participant’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by any employment agreement between the Company
and the Participant or as in effect prior to the assignment.
               For purposes of the Plan, any good faith determination of “Good
Reason” made by the Participant shall be conclusive.
          (s) Normal Retirement Date: The first day of the month coinciding with
or next following the date on which the Participant retires from employment by
the Company or a Subsidiary on or after attainment of age 62 having at least 10
Years of Service.

4



--------------------------------------------------------------------------------



 



          (t) Participant: An Eligible Employee who elects to participate in the
Plan in accordance with Section 3.
          (u) Participation Agreement: A written notice filed by an Eligible
Employee with the Company in substantially the form attached hereto as
Exhibit A, electing to participate in the Plan and agreeing to the terms of the
Plan.
          (v) Person: shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates (as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act), (iii) an underwriter
temporarily holding securities pursuant to an offering by the Company of such
securities, or (iv) a corporation or other entity owned, directly or indirectly,
by the shareholders of the Company in the same proportions as their ownership of
common shares of the Company.
          (w) Plan: The Weatherford International Ltd. Supplemental Executive
Retirement Plan set forth in this document as it may be amended from time to
time.
          (x) Plan Assumptions: The Plan assumptions established by the Company
used to calculate some benefits provided under the Plan, as set forth on
Exhibit B attached hereto.
          (y) Section 409A: Section 409A of the Code and the final Department of
Treasury Regulations issued thereunder.
          (z) Separation From Service: shall have the meaning ascribed to that
term in Section 409A.
          (aa) Specified Employee: shall have the meaning ascribed to that term
in Section 409A.
          (bb) SRP means the means the Weatherford International Inc.
Supplemental Retirement Plan, which expired under its original terms on
December 31, 2009.
          (cc) Subsidiary: Any majority-owned subsidiary of the Company or any
majority-owned subsidiary thereof, or any other Entity in which the Company
owns, directly or indirectly, a significant financial interest provided that the
CEO designates such Entity to be a Subsidiary for the purposes of the Plan.
          (dd) Year of Service: Each 12-month period during continuous
employment with the Company or a Subsidiary as a common-law employee beginning
on an Eligible Employee’s date of hire and each anniversary thereof. Any period
of less than 12 months during such continuous employment that begins on the
anniversary of an Eligible Employee’s date of hire and ends on his or her date
of retirement or termination of employment shall also be credited as one full
Year of Service. All periods of employment by the Company or a Subsidiary shall
be taken into account and neither the transfer of an Eligible Employee from
employment by the Company to employment by a Subsidiary nor the transfer of an
Eligible Employee from employment by a Subsidiary to Employment by the Company
shall be deemed to be a termination of employment by the Eligible Employee.
Moreover, the employment of an Eligible Employee shall not be deemed to have
been terminated because of his absence from active employment on account of
temporary illness or authorized vacation, or during temporary leaves of absence
from active employment granted by the Company or a Subsidiary for reasons of
professional

5



--------------------------------------------------------------------------------



 



advancement, education, health, or government service, or during military leave
for any period if the Eligible Employee returns to active employment within
90 days after the termination of his military leave, or during any period
required to be treated as a leave of absence by virtue of (i) any enforceable
employment or other agreement or (ii) any applicable law, such as the U.S.
federal Family and Medical Leave Act of 1993.
     3. Participation; Years of Service; Years of Age.
          (a) An Eligible Employee may irrevocably elect to participate in the
Plan by filing a Participation Agreement with the Company within 30 days after
the individual becomes an Eligible Employee. An Eligible Employee who does not
file a Participation Agreement with the Company during the applicable 30-day
period may not subsequently elect to participate in the Plan. For avoidance of
doubt, Participants are not entitled to any SRP benefits in any form.
          (b) For purposes of determining a Participant’s Years of Service under
the Plan,
               (i) the CEO may, in his sole discretion, credit a Participant
(excluding himself) with additional Years of Service at any time for any or all
purposes under the Plan. Such credits will be effective on written notice from
the CEO delivered to the Participant and are in addition to the credits provided
in (b)(ii), (c), (d) and (e) below, if applicable; and
               (ii) upon termination of employment for any reason (except for
termination by the Company for Cause), each Participant shall be credited with
an additional number of Years of Service and years of age as set forth in the
Plan Assumptions, in addition to the credits provided in (b)(i) above and (c),
(d) and (e) below, if applicable .
          (c) When determining the benefits payable to a Participant, if a
Participant’s actual age (before adding any additional years) is 55 or older,
then no additional years of age will be credited to such Participant. If,
however, a Participant’s actual age is 54 or less, then the Participant will be
credited with additional years of age under the terms of the Plan, provided that
when the Participant’s actual age reaches 55 years, then no additional years of
age will be credited to the Participant.
          (d) Upon a Change of Control, each Participant shall be automatically
credited with an additional five Years of Service and additional five years of
age, in addition to the credits provided in (b) and (c) above and (e) below, if
applicable.
          (e) If a Participant’s employment with the Parent, the Company or any
Subsidiary is terminated for any reason other than for Cause after a Change of
Control, the Participant shall be credited with an additional five Years of
Service and additional five years of age, in addition to the credits provided in
(b), (c) and (d) above, if applicable.
     4. Retirement Benefit.
          (a) The Company agrees that, on a Participant’s Early Retirement Date
or Normal Retirement Date, the Company shall pay as a retirement benefit
(“Retirement Benefit”) to the Participant an amount, no less than zero, that is
equal to (A) minus (B) where (A) represents the lump sum equivalent of a monthly
benefit for a period of 36 years equal to one-twelfth of the product of (i) the
annual benefit percentage, as set forth in the Participation Agreement (“Annual
Benefit Percentage”), multiplied by (ii) the Participant’s Compensation in
effect as of his or her Early Retirement Date or Normal Retirement Date, as
applicable, and multiplied by (iii) the Participant’s Years of Service, up to a
maximum amount equal to such Compensation multiplied by the maximum benefit
percentage set forth in the Participation

6



--------------------------------------------------------------------------------



 



Agreement (“Maximum Benefit Percentage”) and (B) represents the amount of the
Participant’s Retirement Benefit or Termination Benefit, as applicable, paid or
to be paid under the ERP. Such lump sum equivalent shall be determined on the
basis of Plan Assumptions.
          (b) The Company shall pay the Retirement Benefit to the Participant
within 15 days after the date of the Participant’s Separation From Service;
provided, however, that if the Participant is a Specified Employee, the
Participant’s Retirement Benefit shall be paid on the date that is six months
following the date of the Participant’s Separation From Service.
     5. Termination Benefit.
          (a) If a Participant’s employment with the Company or any Subsidiary
is terminated before the Participant’s Early Retirement Date for any reason
(including death or Disability) and the Participant has completed 10 Years of
Service as of the date of termination, the Company shall pay as a termination
benefit (“Termination Benefit”) to the Participant (or Beneficiary, as
applicable) an amount, no less than zero, that is equal to (A) minus (B) where
(A) represents the lump sum equivalent of a monthly benefit for a period of
36 years equal to one-twelfth of the product of (i) the Annual Benefit
Percentage, multiplied by (ii) the Participant’s Compensation in effect as of
his or her date of termination, and multiplied by (iii) the Participant’s Years
of Service, up to a maximum amount equal to such Compensation multiplied by the
Maximum Benefit Percentage and (B) represents the amount of the Participant’s
Termination Benefit, Disability Benefit or Death Benefit, paid or to be paid
under the ERP. Such lump sum equivalent shall be determined on the basis of Plan
Assumptions.
          (b) The Company shall pay the Termination Benefit to the Participant
within 15 days after the date of the Participant’s Separation From Service;
provided, however, that if the Participant is a Specified Employee the
Participant’s Termination Benefit shall be paid on the date that is six months
following the date of the Participant’s Separation From Service.
     6. Non-Vested Participant. In the event of termination of a Participant’s
employment with the Company or a Subsidiary for any reason prior to completion
of 10 Years of Service and prior to a Change of Control, other than termination
of employment due to Disability or death or for Cause, the Participant shall not
be eligible to receive any benefits under the Plan; provided, however, that if a
Participant has at least seven Years of Service at the date of termination
(excluding any additional Years of Service granted under Section 3(b)), other
than a termination for Cause or voluntary termination by the Participant for any
reason other than for Good Reason, Disability, death or Retirement, then the
Participant will be credited with an additional three Years of Service and three
years of age and will be eligible for the benefits provided under Section 5. If,
after a Change of Control, a Participant’s employment with the Company or a
Subsidiary is terminated for any reason, other than for Cause, prior to
completion of 10 Years of Service, the Participant shall be eligible to receive
benefits under the Plan.
     7. Gross-up for Certain Taxes. All amounts payable (whether currently or in
the future) by the Company to a Participant or his or her Beneficiaries under
this Plan and the ERP shall be grossed-up in accordance with the provisions of
Exhibit C hereto. These provisions do not apply to any ordinary income tax or
social security tax of any jurisdiction otherwise attributable to benefits
payable under the Plan.
     8. Medical Coverage. For each Participant who is eligible to receive or
receives benefits under the Plan or the ERP, beginning as of the first day
following a Participant’s date of termination of employment, each Participant
and his or her spouse and their dependent children (up to age 25) shall be
provided by the Company with health and medical (including optical and dental)
insurance for the remainder of the Participant’s and his or her spouse’s
individual lives that is equivalent to the most

7



--------------------------------------------------------------------------------



 



beneficial health and medical insurance that Participant was eligible to receive
during his or her employment with the Company or a Subsidiary (which shall be no
less beneficial than the insurance provided to the CEO). The Company shall be
responsible and obligated to maintain such health and medical insurance and
shall pay all premiums for such insurance, provided, however, that (i) the
Participant shall continue to pay the normal monthly employee contribution for
the insurance, subject to a maximum annual aggregate Participant contribution of
$2,000 (or other currency equivalent), and (ii) these health and medical
benefits shall, to the extent permitted by law, be secondary to any benefits
provided under U.S. Medicare and to any other health and medical benefits that
the Participant receives from any other employer provided plan. Each Participant
as of the Effective Date, has a fully nonforfeitable interest in the benefits
specified in this Section 8, without any requirement that future services be
performed after the Effective Date. To the extent that the accident or health
insurance benefits specified in this Section 8 are not provided through an
arrangement that is fully insured by a third party the following provisions
shall apply to the reimbursement of such benefits. The amount of accident and
health insurance expenses eligible for reimbursement during Participant’s
taxable year will not affect the expenses eligible for reimbursement in any
other taxable year (with the exception of applicable lifetime maximums specified
in the plans). The Participant’s right to reimbursement is not subject to
liquidation or exchange for another benefit. To the extent that the benefits
provided to the Participant pursuant to this Section 8 are taxable to the
Participant and not otherwise exempt from Section 409A, any amounts to which the
Participant would otherwise be entitled under this Section 8 during the first
six months following the date of the Participant’s Separation From Service shall
be accumulated and paid to the Participant on the date that is six months
following the date of his Separation From Service.
     9. Payor of Benefits.
          (a) Benefits payable under the Plan with respect to a Participant
shall be the joint and several obligation of the Company and each Subsidiary
that employed the Participant during any period of his or her participation in
the Plan, however, the Company shall have the primary obligation of making any
and all benefit payments under the Plan. If, for any reason the Company is
unable to make any payments, then all Subsidiaries that employed the Participant
during any period of his or her participation in the Plan shall have the
obligation to make all of such benefit payments. Adoption and maintenance of the
Plan by the Company and any Subsidiary shall not, for that reason, create a
joint venture or partnership relationship between or among such entities for
purposes of payment of benefits under the Plan or for any other purpose.
          (b) In order to meet its contingent obligations under the Plan,
neither the Company nor any Subsidiary shall be required to set aside any assets
or otherwise create any type of fund in which any Participant, or any person
claiming under such Participant, has an interest other than that of an unsecured
general creditor of the Company or a Subsidiary, or which would provide any
Participant, or any person claiming under such Participant, with a legally
enforceable right to priority over any general creditor of the Company or a
Subsidiary in the event of insolvency of the Company or a Subsidiary. For all
purposes of the Plan, the Company or a Subsidiary shall be considered insolvent
if it is unable to pay its debts as they mature or if it is subject to a pending
proceeding as a debtor under the U.S. Bankruptcy Code.
     10. Benefits Payable Only from General Corporate Assets; Unsecured General
Creditor Status of Participants. The payments to a Participant or his or her
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes to be a part of the general, unrestricted assets of the Company; no
person shall have any interest in any such assets by virtue of the provisions of
the Plan. The Company’s obligation hereunder shall be an unfunded and unsecured
promise to pay money in the future. To the extent that any person acquires a
right to receive payments from the Company under the

8



--------------------------------------------------------------------------------



 



provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Company; no such person shall have nor acquire
any legal or equitable right, interest or claim in or to any property or assets
of the Company.
     11. Full Settlement.
          (a) No Right of Offset. The Company’s obligations to make payments
under the Plan and to otherwise perform its obligations under the Plan shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against a Participant or others.
          (b) No Benefit Reduction. The amount of any payments or benefits
provided for in the Plan shall not be reduced by any compensation earned by the
Participant as the result of employment by another employer, by any other
retirement or severance benefits, by offset against any amount claimed to be
owed by the Participant to the Company, or otherwise, except where such benefit
reduction is specifically required in connection with the reduction for benefits
payable or paid to the Participant under the ERP.
     12. Beneficiary Designation. The Participant shall have the right, at any
time, to submit in the form approved by the Company a written designation of
primary and secondary Beneficiaries to whom payment under the Plan shall be made
in the event of his or her death prior to complete distribution of the benefits
due and payable under the Plan. Each Beneficiary designation shall become
effective only when received by the Company. If no such designation has been
received by the Company from the Participant prior to his or her death, the
Participant shall be deemed to have designated as the Beneficiary (i) the
Participant’s surviving spouse, or (ii) if there is no surviving spouse, the
Participant’s children, in equal shares.
     13. No Trust Created. Nothing contained in the Plan, and no action taken
pursuant to its provisions by either party hereto shall create, or be construed
to create, a trust of any kind, or a fiduciary relationship between the Company
and any Participant, his or her Beneficiary or any other person.
     14. No Contract of Employment. Nothing contained herein shall be construed
to be a contract of employment for any term of years, nor as conferring upon a
Participant the right to continue to be employed by the Company or any
Subsidiary in his or her present capacity, or in any capacity. The Plan relates
to the payment of deferred compensation for the Participant’s services, payable
after termination of his or her employment with the Company or any Subsidiary,
and is not intended to be an employment contract.
     15. Benefits Not Transferable. Neither a Participant nor his or her
Beneficiary shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the amounts payable
hereunder. No such amounts shall be subject to seizure by any creditor of any
such Participant or Beneficiary, by a proceeding at law or in equity, nor shall
such amounts be transferable by operation of law in the event of bankruptcy,
insolvency or death of the Participant or his or her Beneficiary. Any such
attempted assignment or transfer shall be void.
     16. Administration.
          (a) Full power and authority to construe, interpret and administer the
Plan shall be vested in the CEO. This power and authority includes, but is not
limited to, selecting Eligible Employees to participate in the Plan,
establishing rules and regulations for the administration of the Plan,
maintaining all records necessary for administration of the Plan, including, but
not limited to, Participation

9



--------------------------------------------------------------------------------



 



Agreements and beneficiary designation forms, and making all other
determinations, and taking such actions, as may be necessary or advisable for
the administration of the Plan. Decisions of the CEO shall be final, conclusive
and binding upon all parties. The CEO, in his sole discretion, may delegate
day-to-day administration of the Plan to an employee or employees of the Company
or to a third-party administrator. The CEO may also rely on counsel, independent
accountants or other consultants or advisors for advice and assistance in
fulfilling its administrative duties under the Plan.
          (b) Certain persons may be offered the ability to participate in the
Plan as an Eligible Employee upon terms and conditions that differ from those in
the Plan. The Participation Agreement for any such Eligible Employee will be
deemed to be an amendment to the Plan only for such Eligible Employees who elect
to participate in the Plan.
          (c) It is intended that the Plan be considered an unfunded arrangement
maintained primarily to provide deferred compensation, for a select group of
management or highly compensated employees, for purposes of ERISA and the Code.
     17. Determination of Benefits.
          (a) Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan (“Claimant”), or his or
her duly authorized representative, may file a written request for such benefit
with the CEO of the Company, setting forth his or her claim. The request must be
addressed to the CEO of the Company at the Company’s principal place of
business.
          (b) Claim Decision. Upon receipt of a claim, the CEO shall advise the
Claimant that a reply will be forthcoming within a reasonable period of time,
but ordinarily not later than 60 days (45 days for Disability claims), and
shall, in fact, deliver such reply within such period. However, the CEO may
extend the reply period for an additional 30 days for reasonable cause (an
additional 15 days, if necessary, for Disability claims). If the reply period
will be extended, the CEO shall advise the Claimant in writing during the
initial 60-day period (45-day period for Disability claims) indicating the
special circumstances requiring an extension and the date by which the CEO
expects to render the benefit determination.
               If the claim is denied in whole or in part, the CEO will render a
written opinion, using language calculated to be understood by the Claimant,
setting forth (i) the specific reason or reasons for the denial, (ii) the
specific references to pertinent Plan provisions on which the denial is based,
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary, (iv) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review, including a
statement of the Claimant’s right to bring a civil action, including under
Section 502(a) of ERISA, following an adverse benefit determination on review,
and (v) the time limits for requesting a review of the denial and for the actual
review of the denial. With respect to a Disability claim, if the CEO relied on a
rule, guideline, protocol or similar criterion in denying the claim, the notice
will either include a copy or state that it was relied on and will be provided
upon request, without charge.
          (c) Request for Review. Within 60 days (180 days for Disability
claims) after the receipt by the Claimant of the written opinion described
above, the Claimant may request in writing that the Board review the CEO’s prior
determination. Such request must be addressed to the Board at the Company’s then
principal place of business. The Claimant or his or her duly authorized
representative may submit written comments, documents, records or other
information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination.

10



--------------------------------------------------------------------------------



 



               The Claimant or his or her duly authorized representative shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information which (i) was relied upon by
the CEO in making the initial claims decision, (ii) was submitted, considered or
generated in the course of the CEO making the initial claims decision, without
regard to whether such instrument was actually relied upon by the CEO in making
the decision, (iii) demonstrates compliance by the CEO with administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Claimants, or (iv) in the case of a Disability
claim, constitute a statement of policy or guidance concerning the denied
benefit. With respect to a Disability claim, (1) the Claimant may request that
any medical or vocational experts who advised the CEO regarding the claim be
identified, and (2) if the claim was denied on the basis of a medical judgment,
the Board will consult a health care professional with appropriate training and
experience other than the health care professional who was consulted in
connection with the denial of the claim or his or her subordinates. If the
Claimant does not request a review of the CEO’s determination within such 60-day
period (180-day period for Disability claims), he or she shall be barred and
estopped from challenging such determination.
          (d) Review of Decision. Within a reasonable period of time, ordinarily
not later than 60 days (45 days for Disability claims), after the Board’s
receipt of a request for review, it will review the CEO’s prior determination.
If special circumstances require that the 60-day time period (45-day time period
for Disability claims) be extended, the Board will so notify the Claimant within
the initial 60-day period (45-day period for Disability claims) indicating the
special circumstances requiring an extension and the date by which the Board
expects to render its decision on review, which shall be as soon as possible but
not later than 120 days (90 days for Disability claims) after receipt of the
request for review.
               The Board has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan. Benefits under
the Plan will be paid only if the Board decides in its discretion that the
Claimant is entitled to such benefits. The decision of the Board of Directors
shall be final and non-reviewable, unless found to be arbitrary and capricious
by a court of competent review. Such decision will be binding upon the Company
and the Claimant.
               If the Board makes an adverse benefit determination on review,
the Board will render a written opinion, using language calculated to be
understood by the Claimant, setting forth (i) the specific reason or reasons for
the denial, (ii) the specific references to pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (A) was relied upon by the Board
in making its decision, (B) was submitted, considered or generated in the course
of the Board making its decision, without regard to whether such instrument was
actually relied upon by the Board in making its decision, (C) demonstrates
compliance by the Board with administrative processes and safeguards designed to
ensure and to verify that benefit claims determinations are made in accordance
with governing Plan documents, and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants, or
(D) in the case of a Disability claim, constitute a statement of policy or
guidance concerning the denied benefit, and (iv) a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following the
adverse benefit determination on such review. With respect to a Disability
claim, if the Board relied on a rule, guideline, protocol or similar criterion
in denying the claim, the notice will either include a copy or state that it was
relied on and will be provided upon request, without charge.

11



--------------------------------------------------------------------------------



 



     18. Amendment. The Plan may be amended, altered, modified, or terminated at
any time by a written instrument signed by the Company or its Successors;
provided, however, that no such amendment, alteration, modification or
termination may adversely affect the rights of any Participant under the Plan.
In addition, as provided for in Section 16, the terms and conditions contained
in a Participation Agreement for any particular Participant shall be deemed to
be an amendment to the Plan only for purposes of such Participant. In the event
of a Change of Control, the Plan cannot be amended, altered, modified or
terminated thereafter without the prior written consent of each Participant.
Except for the application of Section 6 (which shall not be superceded by the
terms of any other agreement with the Participant), to the extent that any of
the terms and provisions of the Plan are contrary or contradictory to any terms
and provisions of any employment agreement between a Participant and the Company
or a Subsidiary, and the terms and provisions of such employment agreement are
more beneficial to a Participant, then the terms and provisions of the
employment agreement shall control and shall be deemed to be substituted for and
replace the contrary terms and provisions of the Plan.
     19. Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, amalgamation, scheme of
arrangement, exchange offer, operation of law or otherwise (including any
purchase, merger, amalgamation, Corporate Transaction or other transaction
involving the Company or any subsidiary or Affiliate of the Company), to all or
substantially all of the business and/or assets of the Company or its
subsidiaries (a “Successor”) to expressly assume and agree to perform the Plan
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of the Company’s obligations under this Plan and
shall entitle the Participant to immediate compensation from the Company and the
Successor as if the Participant had been terminated without Cause following a
Change of Control.
     20. Not a Security. Nothing contained herein shall be construed to create a
security. The Plan relates to the payment of deferred compensation for each
Participant’s services, payable after termination of his or her employment with
the Company, and is not intended to be, or to create, a security.
     21. Notice. Any notice, consent or demand required or permitted to be given
under the provisions of the Plan shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States or Swiss certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Company. The date of such mailing shall be deemed the date of
notice, consent or demand. Either party may change the address to which notice
is to be sent by giving notice of the change of address in the manner aforesaid.
     22. Enforceability. If any one or more of the provisions contained in the
Plan shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
remaining provisions of the Plan, and the terms of such provision shall be
construed, amended or deleted (if necessary) so as to cure such invalidity,
illegality or unenforceability.
     23. Withholding. In any case in which a benefit is payable under the terms
of the Plan, the Company shall be entitled to deduct there from a sum equal to
any tax (including social security) or duty of whatever nature for which the
Company and/or the Participant’s employer or former employer may be required to
withhold in any country, canton, territory or state or province, including cases
where the Company must withhold taxes to comply with any related tax rulings or
dispensations obtained by the

12



--------------------------------------------------------------------------------



 



Company and/or Subsidiary in consequence of payment of benefits under the Plan,
as reasonably determined by the Company.
     24. Governing Law. Except to the extent preempted by the laws of the
domicile of a particular Participant, and then only with respect to that
Participant, the Plan, and the rights and obligations of the Company and the
Participants hereunder, shall be governed by and construed in accordance with
the laws of the state of Texas (and applicable federal United States laws)
applicable to contracts made and performed entirely in Texas by residents of
Texas.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Plan, as amended and restated, is executed by a
duly authorized officer of the Company on December 31, 2009.

            WEATHERFORD INTERNATIONAL LTD.
        By:   /s/ BERNARD J. DUROC-DANNER         Bernard J. Duroc-Danner       
Chairman, President & Chief Executive Officer     

14



--------------------------------------------------------------------------------



 



EXHIBIT A
Participation Agreement
Weatherford International Ltd.
Supplemental Executive Retirement Plan (the “Plan”)
[Date]
[Name and address of Eligible Employee]
In recognition of the valuable services you have performed for Weatherford and
to encourage your continued employment, you have been designated an Eligible
Employee under the Plan. You may elect to participate in the Plan by signing and
returning this Participation Agreement within 30 days.
By signing and filing this Participation Agreement, you elect to participate in
the Plan and agree to be bound by the terms of the Plan and you understand,
agree and acknowledge that:

  1.   You have received and read a copy of the Plan and have had an opportunity
to review it with legal counsel of your choosing;     2.   This Participation
Agreement is irrevocable;     3.   The Company does not represent that the
Beneficiary Designation Form will be legally recognized in any jurisdictions in
which you may be or become resident; and     4.   For purposes of the Plan
Assumptions, you are a Class [A/B] Participant.

                            Bernard Duroc-Danner, Chief Executive Officer       
   

I elect to participate in the Plan and acknowledge and agree to the foregoing.

                      Eligible Employee’s Signature             

            Dated:                       

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
Weatherford International Ltd.
Nonqualified Executive Retirement Plan
Plan Assumptions
All Participants

      Present Value Discount Rate:  
5.00% annual discount rate
   
 
Class A Participants (CEO and SVPs and other Participants elevated to Class A)  
 
 
Additional Plan Years:  
For purposes of and subject to Clause 3(b)(ii), three years of age and three
Years of Service, plus any further credits pursuant to Clauses 3(b)(i), (c),
(d) or (e)
   
 
Annual Benefit Percentage:  
2.75%
   
 
Maximum Benefit Percentage:  
60.00%
   
 
Inflation Rate Factor:  
3% inflation rate, compounded annually
   
 
Class B Participants (VPs)  
 
   
 
Additional Plan Years:  
For purposes of and subject to Clause 3(b)(ii), two years of age and two Years
of Service, plus any further credits pursuant to Clauses 3(b)(i), (c), (d) or
(e)
   

Annual Benefit Percentage:  
2.00%
   
 
Maximum Benefit Percentage:  
40.00%
   
 
Inflation Rate Factor:  
None

 



--------------------------------------------------------------------------------



 



EXHIBIT C
     A. Anything in the Plan to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Parent, the Company or any of
their Subsidiaries to or for the benefit of the Participant (whether paid or
payable or distributed or distributable pursuant to the terms of the Plan, the
ERP or otherwise, but determined without regard to any additional payments
required under this Exhibit C) (a “Payment”) would be subject to any penalties,
excise or other taxes, including, but not limited to, any penalties, excise or
other taxes imposed by sections 4999, 409A or 457A of the Code (and any
successor provisions or sections to such sections), or any interest or penalties
are incurred by the Participant with respect to any such excise or other taxes
(such excise or other taxes, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), then the Participant shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. For purposes of this Exhibit C, all references to the Company shall be
deemed to also include any Subsidiaries that have payment obligations under the
Plan.
     B. Subject to the provisions of paragraph C, all determinations required to
be made under this Exhibit C, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination shall be made by
PricewaterhouseCoopers or, as provided below, such other certified public
accounting firm as may be designated by the Participant (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Participant within 15 business days after the receipt of notice from the
Participant that there has been a Payment, or such earlier time as is requested
by the Company. In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Participant shall appoint another nationally recognized accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Exhibit C, shall be paid by the Company to the
Participant within five days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Participant. Notwithstanding any provision of this Agreement
to the contrary, any amounts to which the Participant would otherwise be
entitled under this Exhibit C during the first six months following the date of
the Participant’s Separation From Service shall be accumulated and paid to the
Participant on the date that is six months following the date of his Separation
From Service. All amounts payable under this paragraph B shall be paid no later
than the earlier of (i) the time periods described above and (ii) the last day
of the Participant’s taxable year next following the Participant’s taxable year
in which the Participant remits the related taxes to the applicable taxing
authorities. As a result of the uncertainty in the application of Excise Taxes
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to paragraph C and the Participant thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant, subject
to the foregoing sentence, and in no event later than the deadline specified in
this paragraph B.
     C. The Participant shall notify the Company in writing of any claim by the
Internal Revenue

 



--------------------------------------------------------------------------------



 



Service (the “IRS”) that, if successful, would require the payment by the
Company of the Gross-Up Payment (or an additional Gross-Up Payment) in the event
the IRS seeks higher payment. Such notification shall be given as soon as
practicable, but no later than ten business days after the Participant is
informed in writing of such claim, and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

  (1)   give the Company any information reasonably requested by the Company
relating to such claim,     (2)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,     (3)  
cooperate with the Company in good faith in order to effectively contest such
claim, and     (4)   permit the Company to participate in any proceedings
relating to such claims;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such costs and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Exhibit C, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Participant to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Participant agrees to prosecute such contest
to determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Participant to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Participant, on an interest-free basis and shall indemnify and
hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issues raised by the IRS or any other
taxing authority. The Company shall not direct the Participant to pay such a
claim and sue for a refund if, due to the prohibitions of section 402 of the
Sarbanes-Oxley Act of 2002, the Company may not advance to the Participant the
amount necessary to pay such claim. All costs and expenses described in this
paragraph C shall be paid by the Company at least ten days prior to the date
that the Participant is required to pay or incur such costs or expenses. The
costs and expenses that are subject to be paid pursuant to this paragraph C
shall not be limited as a result of when the costs or expenses are incurred. The
amounts of costs or expenses that are eligible for payment pursuant to this
paragraph C during a given taxable year of the Participant shall not affect the
amount of costs or expenses eligible for payment in any other taxable year of
the Participant. The right to payment of costs and expenses pursuant to this

 



--------------------------------------------------------------------------------



 



paragraph C is not subject to liquidation or exchange for another benefit. All
tax amounts payable by the Company under this paragraph C shall be paid no later
than the earlier of (i) the time periods described above and (ii) the last day
of the Participant’s taxable year next following the Participant’s taxable year
in which the Participant remits the related taxes to the applicable taxing
authorities. Notwithstanding any provision of this Agreement to the contrary,
any amounts to which the Participant would otherwise be entitled under this
paragraph C during the first six months following the date of the Participant’s
Separation From Service shall be accumulated and paid to the Participant on the
date that is six months following the date of his Separation From Service.
     D. If, after the receipt by the Participant of an amount advanced by the
Company pursuant to paragraph C, the Participant becomes entitled to receive any
refund with respect to such claim, the Participant shall (subject to the
Company’s complying with the requirements of paragraph C) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to paragraph C, a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall not be required to
be repaid.

 